The defendant was found guilty of rape. Judgment was duly entered sentencing him to a term in the state prison, and he appeals.
Precisely the same questions are raised that were presented and passed on in the case of State v. Steele (Utah)244 P. 332, just decided. Upon the authority of that decision the judgment is reversed and the cause is remanded to the district court of Utah county, with directions to set aside the judgment and to permit the district attorney, if he elects to do so, to amend the information, and to proceed with the case in accordance with the provisions of Comp. Laws Utah 1917, § 8781.
GIDEON, C.J., and THURMAN, CHERRY, and STRAUP, JJ., concur. *Page 8